Quillian, Judge.
Appeal was taken from a judgment revoking the defendant’s probation of a three-year sentence for theft by receiving stolen property. Held:
1. The first enumeration of error is that: "The trial court erred in its failure to sustain the appellant’s objection that he had not violated a criminal law of a governmental unit on the grounds that a city ordinance passed by the City Commission of the City of Albany is not a criminal law in the State of Georgia.”
Code Ann. § 27-2711 (Ga. L. 1956, pp. 27, 32; 1958, pp. 15, 23; 1965, pp. 413, 416) provides among the conditions and terms of probation that "the probationer shall... (9) violate no local, State or Federal laws and be of *755general good behavior ...” In this case the first condition of probation was "Do not violate the criminal laws of any governmental unit.” This is, in substance, the same as provision (9) of Code Ann. § 27-2711.
Submitted February 4, 1976
Decided February 19, 1976.
Langstaff, Campbell & Plowden, R. Edgar Campbell, for appellant.
William S. Lee, District Attorney, Hobart M. Hind, Assistant District Attorney, for appellee.
While in other contexts the term criminal law may not always equate with a municipal ordinance, here the language unequivocally would include such ordinance. See in this connection Locklear v. State, 131 Ga. App. 536 (6) (206 SE2d 527). There is no merit to the first enumeration of error.
2. A careful examination of the remaining enumerations of error reveals that they are not meritorious.

Judgment affirmed.


Deen, P. J., and Webb, J., concur.